DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Silfvast et al reference (US Patent Pub. 20140064519 A1) discloses a method with de-esser conditioners. The Silfvast et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method as a whole comprising: dividing, by one or more processors, received audio signals into a series of buffers in time domain, each buffer including samples of the audio signals; transforming each buffer into frequency domain; for each buffer, determining a respective energy envelope, a respective sibilance energy level, and a respective zero-crossing rate; applying gain reduction to a sibilance frequency band of a buffer among the buffers in response to determining that: a ratio between a sibilance energy level of the buffer and an energy envelope of an immediate previous buffer satisfies a first threshold; and a zero-crossing rate of the buffer satisfies a second threshold; and providing the audio signals, with gain reduced in the sibilance frequency band, to a consuming device for storage, streaming or playback as recited in claim 1.
Claims 12-13 are allowed for the same reason as claim 1.
Claims 2-11 depend on claim 1. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               				12/24/2021